Citation Nr: 1740989	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-49 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In December 2012 and June 2013, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for further development.

Upon return to the Board in July 2016, the Board denied the claim of entitlement to service connection for hypertension, to include as secondary to PTSD.  The Veteran, through his attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand (Joint Motion) of the Board's July 2016 decision with the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted the Joint Motion and vacated and remanded the Board's July 2016 decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 Joint Motion, the parties determined that the Board's July 2016 decision should be vacated because the Board erred when it relied on a December 2010 VA examination and February 2013 addendum opinion to the December 2010 examination, both of which were founded on an inaccurate factual premise.  In the December 2010 examination, the examiner noted that the Veteran did not have a history of myocardial infarction, despite the fact that a Social Security Administration (SSA) disability determination shows that a heart attack prior to 1982 was partially the basis of non-service-connected pension benefits for myocardial infarction with hypertension in 1984.  The examiner also explicitly noted that he did not review any private treatment records, even though there is a January 2008 neuropsychiatric evaluation from Dr. W.E.A., stating that the Veteran's "face reddens when he gets anxious, indicating some instability of his cardiovascular system due to stress."  See, Private Medical Treatment Records, submitted April 22, 2008.  The February 2013 addendum provided no insight into the Veteran's cardiac or pulmonary history beyond discussing absence of hypertension in service and listing blood pressure readings from March 2011 through August 2012.  As a result, the Board must seek a new medical opinion that accounts for the evidence listed above. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examiner to review the entire claims file, to include the medical treatment records furnished by SSA and the private medical treatment records submitted by the Veteran on April 22, 2008. 

After reviewing the file, the examiner should provide an opinion as to whether: 

A) It is at least as likely as not (a 50% possibility or greater) that the Veteran's diagnosed hypertension is directly caused by service-connected PTSD. 

B) It is at least as likely as not that the Veteran's diagnosed hypertension has been aggravated beyond its natural course by service-connected PTSD. 

C) The Court found fault with prior VA examination reports for several reasons and specifically instructed the Board to be sure to instruct the examiner to provide adequate opinions regarding both direct secondary service connection and aggravation as related to the Veteran's service connected PTSD.  

D) The examiner must address the significance of a heart attack prior to 1982.  The examiner must address and comment on the significance of the Veteran's private treatment records, particularly a note of January 2008 that indicated the treating physician believed there was "some instability of his cardiovascular system due to stress."  Prior VA examinations were found to be inadequate by the Court based in part on the omission of these facts from consideration by VA examiners.  If the examiner finds that, in order to answer these questions, it is necessary to examine the Veteran in-person, an examination should be scheduled appropriately. 

In providing the opinion, the examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


